In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Queens County, dated November 13, 1962, which denied without a hearing his application to vacate a judgment of the former County Court, Queens County, rendered September 22, 1959 on his plea of guilty, convicting him of feloniously possessing a narcotic drug with intent to sell (Penal Law, § 1751, subd. 2), and imposing sentence. (For prior appeal, see 13 A D 2d 966.) Order affirmed (People v. Nicholson, 11 N Y 2d 1067; People v. Howard, 12 N Y 2d 65). Beldoek, P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.